DANAHY, Acting Chief Judge.
The appellant pleaded guilty to several offenses. Appellate counsel has filed an An-ders 1 brief. Counsel has suggested two possible errors in regard to the appellant’s sentencing. We agree that the trial court erred in assessing the appellant $100 for the Court Improvement Fund. We disapproved that assessment in Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995).
After careful review of the entire record in this case, we find no other error. Accordingly, we strike the assessment of $100 for the Court Improvement Fund and affirm the appellant’s sentence in all other respects.
Assessment for Court Improvement Fund stricken; otherwise conviction and sentence affirmed.
QUINCE and WHATLEY, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).